Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two fixed pivots”, and “winders” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Furthermore, the reference numbers and lines/items of the Figures are not clearly shown in the Drawing filed on 06/25/21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “the robot” lacks proper antecedent basis.  For the purpose of examination, the phrase “the cable robot” is assumed.
In claim 1, line 2 a coating process is claimed without claiming the coating or painting applicator.  For the purpose of examination, a mobile platform carrying a coating or paint applicator is included in claim 1 (see applicant’s specification on para [0039]).
The phrase “a process effectuator or mobile platform assembly and oscillating mechanism” (see claim 1, line 7), is read as “a process effectuator or a mobile platform and oscillating mechanism assembly” (see applicants’ specification on para [0040]).
In claim 2, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 2, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 2, lines 1-3, the phrase “the cables” lacks proper antecedent basis.  For the purpose of examination, the phrase “The four cables” is assumed.
In claim 3, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 3, line 2, the phrase “the winders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the four winders” is assumed.
In claim 3, line 2, the phrase “the cables” lacks proper antecedent basis.  For the purpose of examination, the phrase “The four cables” is assumed.
In claim 3, line 1, the phrase “the winders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the four winders” is assumed.
In claim 4, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 4, line 2, the phrase “the winders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the four winders” is assumed.
In claim 4, line 2 twice, the phrase “the craned” lacks proper antecedent basis.  For the purpose of examination, the phrase “the two cranes” is assumed.
In claim 4, lines 1-4, the phrase “the cranes contain two additional supports, wherein one of the additional supports is aligned with a crane boom and the other one of the additional supports is tilted to a side of the cables” is unclear because nothing of supports claimed in claim 1.  For the purpose of examination, the phrase “the tow cranes contain two supports, wherein one of the supports is aligned with a crane boom and the other one of the supports is tilted to a side of the one of the four cables”.
In claim 5, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 5, line 2, the phrase “the cables” lacks proper antecedent basis.  For the purpose of examination, the phrase “the four cables” is assumed.
In claim 6, line 1, the phrase “A cable robot of claim 1” lacks proper antecedent basis.  For the purpose of examination, the phrase “The cable robot of claim 1” is assumed.
In claim 6, lines 1- 2, the phrase “the robot” lacks proper antecedent basis.  For the purpose of examination, the phrase “the mobile platform” is assumed (see para [0037]).
The term “giraffe-type” in claim 6 is a relative term which renders the claim indefinite. The term “giraffe-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, an additional crane is assumed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Albus et al (US 6,566,834B1).
As to claims 1 and 6, Albus et al teaches (see Figs 9a, 9b) a cable robot used in a coating process (see column 11, lines 59-60 and column 11, lines 10-13 for paint sprayer suspended from the end-effector), the cable robot comprising: two fixed pivots (upper and base triangle 16a and platform 30a having points fixed points at the edges); four movable pivots (10d, 12d, 14d and 30d); four cables (could be four of the six cables 18d, 20d, 22d, 24d, 26d, 28d)  for suspending the end-effector (see column 6, lines 55-65); four winders determining the tension on each cable (see Figs and 7A and 7B  6 for  6 or 9 winches) a process effectuator (end-effector) or a mobile platform and oscillating mechanism assembly (tension control method for damping oscillations, see Fig 14), two cranes (see column  10, lines 56-61 for the manipulator can be attached to cranes); and an electronic control unit  (see Fig 10 and column 8, lines 32-36).  Albus et al lacks specifically teaching two or more cranes.  However, it would have been an obvious in the art before the effective filing date of the invention and a matter of design choice to include two or more cranes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.es).
As to claim 3, in Albus et al the mobile platform (end-effector) is moved by the winders (winches) that act on the cables, through the electronic control unit (see Fig 10 and column 8, lines 32-36).
Regarding claim 5, each of the winders (winches) contains a load cell for measuring force applied to at least one of the cables and a compensation of a free length between each of the winders(winches) and the mobile platform, and also each of the winders contains a servo motor (winch motor) in a synchronous serial network (see column 8, lines 12-26, column 8, line 62-column 9, line 5).

Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Albus et al lacks teaching the cables connected two-by-two to each of the fixed pivots that are at deck height on a ship.  Holland et al (US 6,826,452) teaches cable array robot material handling connecting the cables to the fixed pivots that are at deck height. However, Holland avoids the use of cranes in using the robot system (see column 6, lines 58-60).  There is no reason to combine Albus et al with Holland et al.  Prior art of record does not disclose or suggest a cable robot used in a coating process, comprising, among others, a mobile platform carrying a coating or paint applicator, two fixed pivots, four movable pivots, four cables, four winders, the four cables connected two-by-two to each of the fixed pivots that are at deck height on a ship, and the four cables suspend the mobile platform connected to the moveable pivots (per claim 2); or wherein the four winders are installed on the two cranes, and the cranes contain tow supports, wherein one of the supports is aligned with a crane boom and the other one of the supports is tilted to a side of the cables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/